ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-310, concluding that MLARIA J. RIVERO of HARRISON, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.2(d) (counseling or assisting a client in conduct the lawyer knows is illegal, criminal, or fraudulent), RPC 1.5(b) (failure to set forth, in writing, the basis or rate of the fee) and RPC 8.4(c) (conduct involving fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MARIA J. RIVERO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective October 9, 2015; and it is further
*574ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.